DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claims 1-5 are all objected to since the drawing numerals are not in parenthesis. It is suggested that the drawing numerals throughout the claims be placed in parenthesis or deleted.
Regarding claim 1, it is suggested that in line 4 of the claim that “to a vacuum state” be amended to “in the vacuum state” to enhance the clarity of the claim. It is suggested in line 11 that “stirrers 40 rotating by the drive of motors 41” be amended to “a plurality of stirrers (40) rotated by a drive of motors (41)” to enhance the clarity of the claim. It is suggested, in line 21, that “the interior of the stirring vessel” be amended to “an interior of the stirring vessel” to enhance the clarity of the claim.  
Regarding claim 2, it is suggested, in line 2 of the claim, that “of top” be amended “of a top” in order to enhance the clarity of the claim. It is suggested, in line 3, that “to the interior thereof” be amended to “to the interior of the stirring vessel (30) thereof” in order to enhance the clarity of the claim. 
Regarding claim 5, it is suggested, in line 4 of the claim” that “the inner lower portion of the stirring vessel 30” be amended to “an inner lower portion of the stirring vessel (30)” in order to enhance the clarity of the claim.

Allowable Subject Matter
Claims 1-5 are objected to above, but would be allowable if the above formalities are addressed. 
U.S. Patent 2,548,340 to Bower teaches a vacuum pump stirrer (see figure 1, item 18 and stirrer 15), but is silent to the multiple stirrer drive, with the plurality of cylinders and the bonding configuration as claimed in claim 1. 
U.S. Patent 4,871,259 to Harada teaches two cylinders with a bonding portion but is silent to the vacuum pump configuration in combination with the supply pipes as claimed in independent claim 1. 
U.S. Patent 5,782,556 to Chu teaches a rotating stirrer and tube agitator for producing a fuel oil emulsion (figure 1) but is silent to the vacuum pump configuration, supply pipe configuration and the plurality of cylinders and the bonding configuration as claimed in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774